DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the secondary wireless network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-9, 11, 13-16, 18, 20, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lohtia et al (US 2007/0270159), in view of Turon (US 2017/0171071).
Regarding Claim 1, Lohtia teaches a method in a wireless device of a wireless cellular network ([0004-0005], Figs 1 & 4, the network 100 can include base stations for providing wireless service to mobile devices), the wireless cellular network comprising a plurality of cells, each cell served by a radio network node ([0003-0005], Fig. 1, base stations 104, 106, 108 each serving a coverage area), the method comprising: 
obtaining data to be propagated over the wireless cellular network ([0026], sending a message including the current location of a sender, message can include one or more of text, still or motion images, voice, sounds, streaming media, and other suitable content, before sending a message, user can select potential recipients of the message); and 
transmitting, to a radio network node serving a first cell in which the wireless device is located, a wireless communication signal, the wireless communication signal comprising: the data to be propagated by the wireless cellular network ([0036], message receiver component 610 receives a message from a tethered or wireless sender device by way of one or more wired or wireless computer networks, [0005], the message is received by base station 108, transmitted by base station 108 to server 102, and relayed from server 102 to base stations 104 and 106); 
an identifier for identifying one or more wireless devices to which the data is to be propagated ([0027-0028], potential recipients can be determined by default settings associated with a user profile, or can be interactively selected from a list, such as list 302, whereby a recipient refers to an IM buddy list, SMS group 302 a, other list 302 b, or one or more individuals 302 c, user can optionally specify that 
responsive to a determination that a wireless device of the one or more identified wireless devices is served by one of the one or more cells ([0037-0038], message can optionally include parameters specifying whether or not a user associated with the sender device has authorized publication of the user's current location, a proximity around the sender's current location, and identification of one or more potential recipients of the message, device location component 604 identifies which of the associated devices are within the proximity of the sender, if any, message is then sent to the potential recipients that are within the specified proximity by the message sender component 612). 
While Lohtia teaches propagation in a wireless cellular network ([0036-0038]), Lohtia fails to teach a propagation indicator, for indicating one or more cells.
In the same field of endeavor, Turon teaches a propagation indicator for indicating one or more cells ([0024], addressing a data packet based on a unique identifier (UID) that is unique to a capability or a sub-address of a node provides addressing that is finer grained than addressing at the node level, [0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address, a multicast address, a broadcast address, and so forth).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the message propagation to devices in proximity to the sending device based on their location within one or more cells of the network, as taught in Lohtia, to further include indicating one or more cells in the message when identifying a destination, as taught in Turon, in order to decrease overhead traffic and provide more granular and efficient network addressing. (See
Regarding Claim 2, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Turon, further teaches wherein the propagation indicator takes one of a plurality of values, the plurality of values comprising respective values for indicating that the data is to be propagated to one or more identified wireless devices in: only the first cell; only the first cell and one or more second cells that neighbour the first cell; and any cell of the wireless cellular network ([0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address (~only first cell), a multicast address (~the first cell and one or more second cells), a broadcast address (~any cell), and so forth).  
Regarding Claim 3, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Lohtia, further teaches wherein the wireless device is further configured to communicate with a secondary wireless network, and wherein the step of obtaining data comprises: obtaining data from one or more devices of the secondary wireless network ([0003], high accuracy approach actives a Global Positioning System (GPS) receiver in a mobile device in order to develop a reasonably precise location of the mobile device at a point in time).  
Regarding Claim 4, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 3 above. The combination, particularly Turon, further teaches wherein the one or more devices on the secondary wireless network comprise a plurality of sensors, and the data to be propagated comprises sensor data ([0080], mesh network devices 810 can also include other sensors and detectors, such as to detect ambient lighting conditions, detect room-occupancy states (e.g., with an occupancy sensor), and control a power and/or dim state of one or more lights. In some instances, the sensors and/or detectors may also control a power state or speed of a fan, such as a ceiling fan).  
Regarding Claim 6, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Turon, further teaches wherein the identifier 
Regarding Claim 7, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Turon, further teaches wherein the identifier is associated with a virtual network established within the cellular wireless network, and wherein the one or more wireless devices to which the data is to be propagated are registered with the virtual network ([0067-0068], virtual addressing for mesh networks, block 602, a node receives a packet over a mesh network, and at 604 the node determines that an address type indicator indicates that the destination address field of the packet includes a virtual address).  
Regarding Claim 8, Lohtia teaches a wireless device for a wireless cellular network ([0004-0005], Figs 1 & 4, the network 100 can include base stations for providing wireless service to mobile devices), the wireless device comprising: processor circuitry; and a computer-readable medium coupled to the processor circuitry and storing code which, when executed by the processor circuitry ([0045-0046]), causes the wireless device to: 
obtain data to be propagated over the wireless cellular network ([0026], sending a message including the current location of a sender, message can include one or more of text, still or motion images, voice, sounds, streaming media, and other suitable content, before sending a message, user can select potential recipients of the message); and 
transmit, to a radio network node serving a first cell in which the wireless device is located ([0003-0005], Fig. 1, base stations 104, 106, 108 each serving a coverage area), a wireless communication signal, the wireless communication signal comprising: the data to be propagated by the wireless cellular network ([0036], message receiver component 610 receives a message from a tethered or wireless sender device by way of one or more wired or wireless computer networks, [0005], the 
an identifier for identifying one or more wireless devices to which the data is to be propagated ([0027-0028], potential recipients can be determined by default settings associated with a user profile, or can be interactively selected from a list, such as list 302, whereby a recipient refers to an IM buddy list, SMS group 302 a, other list 302 b, or one or more individuals 302 c, user can optionally specify that a message only be sent to devices located within a specified or default proximity surrounding the current location of the user's device), 
responsive to a determination that a wireless device of the one or more identified wireless devices is served by one of the one or more cells ([0037-0038], message can optionally include parameters specifying whether or not a user associated with the sender device has authorized publication of the user's current location, a proximity around the sender's current location, and identification of one or more potential recipients of the message, device location component 604 identifies which of the associated devices are within the proximity of the sender, if any, message is then sent to the potential recipients that are within the specified proximity by the message sender component 612).  
While Lohtia teaches propagation in a wireless cellular network ([0036-0038]), Lohtia fails to teach a propagation indicator, for indicating one or more cells.
In the same field of endeavor, Turon teaches a propagation indicator for indicating one or more cells ([0024], addressing a data packet based on a unique identifier (UID) that is unique to a capability or a sub-address of a node provides addressing that is finer grained than addressing at the node level, [0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address, a multicast address, a broadcast address, and so forth).
SeeTuron [0002-0003])
Regarding Claim 9, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Turon, further teaches wherein the propagation indicator takes one of a plurality of values, the plurality of values comprising respective values for indicating that the data is to be propagated to one or more identified wireless devices in:4 only the first cell; only the first cell and one or more second cells that neighbour the first cell; and any cell of the wireless cellular network ([0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address (~only first cell), a multicast address (~the first cell and one or more second cells), a broadcast address (~any cell), and so forth).  
Regarding Claim 11, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Turon, further teaches wherein the one or more devices on the secondary wireless network comprise a plurality of sensors, and the data to be propagated comprises sensor data ([0080], mesh network devices 810 can also include other sensors and detectors, such as to detect ambient lighting conditions, detect room-occupancy states (e.g., with an occupancy sensor), and control a power and/or dim state of one or more lights. In some instances, the sensors and/or detectors may also control a power state or speed of a fan, such as a ceiling fan).  
Regarding Claim 13, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Turon, further teaches wherein the identifier comprises a multicast address ([0045], destination address 410 may include any one of a number of 
Regarding Claim 14, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Turon, further teaches wherein the identifier is associated with a virtual network established within the cellular wireless network, and wherein the one or more wireless devices to which the data is to be propagated are registered with the virtual network ([0067-0068], virtual addressing for mesh networks, block 602, a node receives a packet over a mesh network, and at 604 the node determines that an address type indicator indicates that the destination address field of the packet includes a virtual address).  
Regarding Claim 15, Lohtia teaches a method in a network node of a cellular wireless network ([0004-0005], Figs 1 & 4, the network 100 can include base stations for providing wireless service to mobile devices), the method comprising: responsive to receipt of a wireless communications signal transmitted by a first wireless device ([0036], message receiver component 610 receives a message from a tethered or wireless sender device by way of one or more wired or wireless computer networks, [0005], the message is received by base station 108, transmitted by base station 108 to server 102, and relayed from server 102 to base stations 104 and 106), 
the wireless communications signal comprising data to be propagated by the wireless cellular network ([0026], sending a message including the current location of a sender, message can include one or more of text, still or motion images, voice, sounds, streaming media, and other suitable content, before sending a message, user can select potential recipients of the message), 
an identifier for identifying one or more wireless devices to which the data is to be propagated ([0027-0028], potential recipients can be determined by default settings associated with a user profile, or can be interactively selected from a list, such as list 302, whereby a recipient refers to an IM buddy list, SMS group 302 a, other list 302 b, or one or more individuals 302 c, user can optionally specify that 
determining which of the one or more identified wireless devices is served by the one or more cells; and initiating propagation of the data to the determined identified wireless devices ([0037-0038], message can optionally include parameters specifying whether or not a user associated with the sender device has authorized publication of the user's current location, a proximity around the sender's current location, and identification of one or more potential recipients of the message, device location component 604 identifies which of the associated devices are within the proximity of the sender, if any, message is then sent to the potential recipients that are within the specified proximity by the message sender component 612).  
While Lohtia teaches propagation in a wireless cellular network ([0036-0038]), Lohtia fails to teach a propagation indicator, for indicating one or more cells.
In the same field of endeavor, Turon teaches a propagation indicator for indicating one or more cells ([0024], addressing a data packet based on a unique identifier (UID) that is unique to a capability or a sub-address of a node provides addressing that is finer grained than addressing at the node level, [0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address, a multicast address, a broadcast address, and so forth).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the message propagation to devices in proximity to the sending device based on their location within one or more cells of the network, as taught in Lohtia, to further include indicating one or more cells in the message when identifying a destination, as taught in Turon, in order to decrease overhead traffic and provide more granular and efficient network addressing. (See
Regarding Claim 16, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Turon, further teaches wherein the propagation indicator takes one of a plurality of values, the plurality of values comprising respective values for indicating that the data is to be propagated to one or more identified wireless devices in: only the first cell; only the first cell and one or more second cells that neighbour the first cell; and any cell of the wireless cellular network ([0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address (~only first cell), a multicast address (~the first cell and one or more second cells), a broadcast address (~any cell), and so forth).  
Regarding Claim 18, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Turon, further teaches wherein the identifier comprises a multicast address and the method further comprises determining the one or more wireless devices associated with the multicast address ([0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address, a multicast address, a broadcast address, and so forth).  
Regarding Claim 20, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Turon, further teaches wherein the identifier is associated with a virtual network established within the cellular wireless network, and wherein the one or more wireless devices to which the data is to be propagated are registered with the virtual network ([0067-0068], virtual addressing for mesh networks, block 602, a node receives a packet over a mesh network, and at 604 the node determines that an address type indicator indicates that the destination address field of the packet includes a virtual address).  
Regarding Claim 22, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Lohtia, further teaches receiving a 
Regarding Claim 23, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Lohtia, further teaches wherein the network node is a radio access node and the method further comprises receiving the wireless communication signal from the first wireless device ([0005], user of the mobile device 114 wants send a message to friends that are using mobile devices 110 and 118, the message is received by base station 108, transmitted by base station 108 to server 102, and relayed from server 102 to base stations 104 and 
Regarding Claim 25, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 23 above. The combination, particularly Lohtia, further teaches wherein the step of propagating the data comprises one or more of: transmitting one or more wireless signals containing the data to the one or more determined identified wireless devices in the first cell; and transmitting one or more wireless signals containing the data to one or more radio access nodes serving neighbouring cells in which the one or more determined identified wireless devices are located ([0005], user of the mobile device 114 wants send a message to friends that are using mobile devices 110 and 118, the message is received by base station 108, transmitted by base station 108 to server 102, and relayed from server 102 to base stations 104 and 106, base station 106 transmits the message to mobile device 118 and base station 104 transmits the message to mobile device 110).  
Regarding Claim 26, Lohtia teaches a network node for a wireless cellular network ([0004-0005], Figs 1 & 4, the network 100 can include base stations for providing wireless service to mobile devices), the network node comprising: processor circuitry; and a computer-readable medium coupled to the processor circuitry and storing code which, when executed by the processor circuitry ([0045-0046]), causes the network node to: 
responsive to receipt of a wireless communications signal transmitted by a first wireless device ([0036], message receiver component 610 receives a message from a tethered or wireless sender device by way of one or more wired or wireless computer networks, [0005], the message is received by base station 108, transmitted by base station 108 to server 102, and relayed from server 102 to base stations 104 and 106), 
the wireless communications signal comprising data to be propagated by the wireless cellular network ([0026], sending a message including the current location of a sender, message can include one 
an identifier for identifying one or more wireless devices to which the data is to be propagated ([0027-0028], potential recipients can be determined by default settings associated with a user profile, or can be interactively selected from a list, such as list 302, whereby a recipient refers to an IM buddy list, SMS group 302 a, other list 302 b, or one or more individuals 302 c, user can optionally specify that a message only be sent to devices located within a specified or default proximity surrounding the current location of the user's device), 
determining which of the one or more identified wireless devices is served by the one or more cells; and initiating propagation of the data to the determined identified wireless devices ([0037-0038], message can optionally include parameters specifying whether or not a user associated with the sender device has authorized publication of the user's current location, a proximity around the sender's current location, and identification of one or more potential recipients of the message, device location component 604 identifies which of the associated devices are within the proximity of the sender, if any, message is then sent to the potential recipients that are within the specified proximity by the message sender component 612).  
While Lohtia teaches propagation in a wireless cellular network ([0036-0038]), Lohtia fails to teach a propagation indicator, for indicating one or more cells.
In the same field of endeavor, Turon teaches a propagation indicator for indicating one or more cells ([0024], addressing a data packet based on a unique identifier (UID) that is unique to a capability or a sub-address of a node provides addressing that is finer grained than addressing at the node level, [0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address, a multicast address, a broadcast address, and so forth).
SeeTuron [0002-0003])
Regarding Claim 27, Lohtia, as modified by Turon, teaches all aspects of the claimed invention as disclosed in Claim 26 above. The combination, particularly Turon, further teaches wherein the propagation indicator takes one of a plurality of values, the plurality of values comprising respective values for indicating that the data is to be propagated to one or more identified wireless devices in: only the first cell; only the first cell and one or more second cells that neighbour the first cell; and any cell of the wireless cellular network ([0045], destination address 410 may include any one of a number of different address types, such as a local address, a device address, a group address, a virtual address, a unicast address (~only first cell), a multicast address (~the first cell and one or more second cells), a broadcast address (~any cell), and so forth).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641